United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 07-2875
                                 ___________

Brian Hughes,                            *
                                         *
            Appellant,                   *
                                         *   Appeal from the United States
      v.                                 *   District Court for the
                                         *   Eastern District of Arkansas.
James Banks, Warden, North Central       *
Unit, ADC; Darryl Golden, Assistant      *   [UNPUBLISHED]
Warden, North Central Unit, ADC;         *
Curtis Meizner, Major, North Central     *
Unit, ADC; Ronald Gillihan, Captain,     *
North Central Unit, ADC; Eddie           *
Selvey, Captain, North Central Unit,     *
ADC; David Beaty, Lt., North Central     *
Unit, ADC; Marvin Baird, Lt., North      *
Central Unit, ADC; William Truax,        *
Sft., North Central Unit, ADC;           *
Stanley Robinson, Sft., North Central    *
Unit, ADC; Diane Peppers, Sgt., North    *
Central Unit, ADC; Chester Pool, Sft.,   *
North Central Unit, ADC; Patrick         *
Miller, Sgt., North Central Unit, ADC;   *
Ronald Klein, Corporal, North Central    *
Unit, ADC; Edward Yarnell, Corporal,     *
North Central Unit, ADC; C. E.           *
Johnson, Corporal, North Central Unit,   *
ADC; Sam Guiltner, Corporal, North       *
Central Unit, ADC; Steven Gill,          *
Corporal, North Central Unit, ADC;       *
Larry Norris, Director, Arkansas         *
Department of Correction; Ray Hobbs,     *
Chief Deputy Director, Arkansas          *
Department of Correction; Larry May,      *
Manager, North Central Unit, ADC,         *
                                          *
             Appellees.                   *

                                 _______________

                              Submitted: May 28, 2008
                                  Filed: September 3, 2008
                                 _______________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.

       Arkansas inmate Brian Hughes appeals the district court’s 28 U.S.C. § 1915A
dismissal of his 42 U.S.C. § 1983 action for failure to state a claim, and has moved to
proceed in forma pauperis (IFP) on appeal. We grant Hughes’s motion to proceed
IFP, see Henderson v. Norris, 129 F.3d 481, 484-85 (8th Cir. 1997) (per curiam), and
we affirm in part and reverse in part.

       In his complaint and attachments, Hughes claimed defendants violated his right
to substantive and procedural due process, equal protection, and free exercise of
religion, and subjected him to cruel and unusual punishment under the Eighth
Amendment. His claims were based on his allegations that, following a confrontation
with guards, he was issued a disciplinary report and placed on staff-precaution status,
under which he was required to kneel, face the wall, and place his hands behind his
back when guards delivered his meals. Each time he refused to comply with the staff-
precaution procedure when the guards asked him to do so, he was not given a meal,
which caused him to miss meals during Ramadan.

      The magistrate judge screened the complaint pursuant to section 1915A, and
recommended dismissing it for failure to state a claim. In particular, the magistrate
judge concluded that Hughes had not explained how staff-precaution status implicated
due process, and that being required to kneel, face the wall, and place his hands

                                          -2-
behind his back for short periods of time did not amount to cruel and unusual
punishment. Hughes filed written objections, complaining that the magistrate judge
had not addressed all his claims. As relevant, he asserted that Caucasian and African
American inmates on staff-precaution status were treated differently: a Caucasian
inmate received meals in his cell regardless of his compliance with the staff-
precaution requirements, and if he missed three consecutive meals, he was advised of
the hunger-strike policy and dangers to his health from not eating and was medically
monitored, whereas when Hughes (who is African American) did not comply with the
staff-precaution requirements, he received no meal, and when he missed three
consecutive meals he was not advised of the hunger-strike policy or dangers to his
health and he was not medically monitored.1 The district court adopted the
magistrate’s report in its entirety.

       We find that the due process and free exercise claims were properly dismissed.
See Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004) (pro se complaints are to be
liberally construed, but they must allege sufficient facts to support claims advanced);
Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam) (de novo review of
§ 1915A dismissal). However, we conclude that because Hughes’s objections
reframed the bases for his Eighth Amendment and equal protection claims, they
should have been treated as a motion for leave to amend the complaint. See Thornton
v. Phillips County, Ark., 240 F.3d 728, 729 (8th Cir. 2001) (per curiam).




      1
        Hughes’s objections reiterated assertions contained in attachments to his
complaint, including affidavits and grievance responses. See Fed. R. Civ. P. 10(c)
(copy of written exhibit to pleading is part of pleading for all purposes); Meehan v.
United Consumers Club Franchising Corp., 312 F.3d 909, 913 (8th Cir. 2002) (court
may consider exhibits attached to complaint in determining if complaint states claim
for relief).
                                          -3-
      Accordingly, we affirm the dismissal of the due process and free exercise
claims, and we remand to the district court to consider the motion for leave to amend,
and to allow defendants to respond to the motion.
                      ______________________________




                                         -4-